Stephens, J.
1. Where an alleged unsafe condition of premises which causes injuries to a person going thereon is from a defect in the construction or in some permanent condition of the premises, and not a mere temporary condition containing no element of permanency, an allegation, in a suit against the owner of the premises to recover damages resulting from the injuries, that the defendant had “allowed” the premises to become in such condition, is sufficient as an allegation that the condition of the premises was known to the defendant.
2. The condition existing where an electric wire is stretched across a part of a building and is attached to the building for support, and, because of the distance between the supports and the lack of an intervening support, becomes unfastened and sags and is a menace to people moving about on the floor of the building, is a condition in the construction of the premises, and one which is not merely temporary and without an element of permanency in it.
3. The petition set out a cause of action, and was not subject to the demurrer interposed.
*668Decided February 28, 1934.
J oseph D. Lewis, J ohn B. Strother, for plaintiff.
McDaniel, Neely & Marshall, W. N. Baird, for defendant.
4. The petition, in alleging that the person killed by coming in contact with the electric wire upon the defendant’s premises was there at the invitation of the person in charge of the defendant’s business thereon, and that the defendant knew of the invitation and consented thereto, is sufficient to withstand a demurrer on the ground that it appears from the petition that the person was on the premises as a trespasser.

Judgment reversed.


Jenkins, P. J., concurs. Sutton, J., dissents.